960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard A. STERN, Plaintiff-Appellant,v.CITYWIDE SECURITY SERVICES, INCORPORATED, Defendant-Appellee.
92-1029.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 6, 1992April 17, 1992As Amended May 11, 1992.

Richard A. Stern, Appellant Pro Se.  Richard Jeffrey Magid, Gary Steven Posner, Gerard Joseph Gaeng, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Richard A. Stern appeals from the district court's order denying his motion for relief from judgment filed under Fed.  R. Civ. P. 60(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stern v. Citywide Security Servs., Inc., No. CA89-3121-Y (D. Md. Nov. 25, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED